DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 12 Mar 2021 and 16 Apr 2021 for application number 17/199,817. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagarajan et al. [hereinafter as Nagarajan] (US 2011/0213724 A1).
In reference to claim 1, Nagarajan teaches a method for generating a user interface for managing at least one data set, the method being implemented by at least one processor, the method comprising: 
receiving, by the at least one processor, a request to manage a first set of data [Fig. 4, para 0089-0092 disclose an interface that allows a user to search for data; Fig. 8, paras 0110-0111 and Fig. 9B, 0117-0122 disclose similar interfaces]; 
prompting, by the at least one processor, a user to provide at least one input that relates to a parameter for managing the first set of data [Fig. 4, para 0089-0092 disclose an interface that allows a user to search for data; Fig. 8, paras 0110-0111 and Fig. 9B, 0117-0122 disclose similar interfaces; a user may provide input to search for data to display]; 
receiving, by the at least one processor, the at least one input [Fig. 4, para 0089-0092 disclose an interface that allows a user to search for data; Fig. 8, paras 0110-0111 and Fig. 9B, 0117-0122 disclose similar interfaces; a user may provide input to search for data to display]; and 
generating, by the at least one processor, the user interface based on the received at least one input and information that relates to the first set of data [Fig. 4, para 0089-0092 disclose an interface that allows a user to search for data; Fig. 8, paras 0110-0111 and Fig. 9B, 0117-0122 disclose similar interfaces; a user may provide input to search for data to display].

In reference to claim 2, Nagarajan teaches The method of claim 1, wherein the generating of the user interface includes generating a plurality of pages [Fig. 4, for example, discloses a plurality of pages of data, indicated by the scroll bar; Fig. 4, para 0089-0092 disclose an interface that allows a user to search for data; Fig. 8, paras 0110-0111 and Fig. 9B, 0117-0122 disclose similar interfaces; a plurality of tabs are provided].

In reference to claim 3, Nagarajan teaches The method of claim 2, wherein the plurality of pages provide user capabilities including at least one from among listing the plurality of pages, creating at least one additional page, editing at least one page of the plurality of pages, deleting the at least one page of the plurality of pages, providing search parameters, providing grid filtering, providing grid sorting, and providing pagination [Fig. 4, para 0089-0092 disclose an interface that allows a user to search for data; Fig. 8, paras 0110-0111 and Fig. 9B, 0117-0122 disclose similar interfaces; Fig. 4, for example, discloses a 

In reference to claim 4, Nagarajan teaches The method of claim 3, wherein the user capabilities further include at least one from among an add action, an update action, and a delete action [Fig. 9B, para 0120 discloses an add button 952; para 0073 discloses an ability to add an event; para 0086 discloses the ability to add an event, business, activity, etc.; paras 0098, 0108 discloses adding an event; para 0086, 0143 disclose an updating function].

In reference to claim 5, Nagarajan teaches The method of claim 1, wherein the generating of the user interface comprises using Structured Query Language (SQL) to generate the user interface [para 0061 discloses SQL].

In reference to claim 6, Nagarajan teaches The method of claim 1, wherein the generating of the user interface is based on an output of at least one microservice [Abstract discloses various banking services that the computing platform may provide, e.g. microservice].

In reference to claim 7, Nagarajan teaches The method of claim 1, wherein the at least one input includes at least one from among a business date, a source run identification value, and a source [para 0090 discloses the ability to search by date, e.g. business date].

In reference to claim 8, Nagarajan teaches The method of claim 1, wherein the at least one input includes at least one from among a client identification, a client name, a client description, a Create, Read, Delete (CRD) identification value, a File Transfer Protocol (FTP) user name, a destination folder, a File Transfer Services (ETS) type, and an identification source [Fig. 4, para 0089-0092 disclose an interface that allows a user to search for data; Fig. 8, paras 0110-0111 and Fig. 9B, 0117-0122 disclose similar interfaces; names and identification may be searched, e.g. client identification, a client name; other search terms may be input, e.g. a client description].

In reference to claim 9, Nagarajan teaches The method of claim 1, wherein the user interface is configured to record at least one from among at least one user metric and user usage [Fig. 4, para 0089-0092 disclose an interface that allows a user to search for data; Fig. 8, paras 0110-0111 and Fig. 9B, 0117-0122 disclose similar interfaces; the interfaces display various data pertaining to entities, e.g. metrics].

	In reference to claims 10-18, claims 10-18 are rejected for the same reasons as that of claims 1-9, respectively.
In reference to claims 19-20, claims 19-20 are rejected for the same reasons as that of claims 1 and 2-3, respectively.

Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references .
	Doehrn et al. (US-20200250170-A1) discloses SQL [para 0032], microservices [para 0047, and searchable datasets regarding businesses [para 0069].
Narayanan et al. (US-20160179819-A1) discloses SQL [para 0032] and creating pages of data [para 0036].
SHAH et al. (US-20160092425-A1) discloses SQL [para 0033], and displaying data from a data source [para 0005].
Cullen, III (US-20100153863-A1) discloses SQL [para 0038], and a web page that can be presented to a user to create a resource record [para 0005].
Brice et al. (US-7567964-B2) discloses SQL [col. 11, line 11], and a search page [Fig. 9, col. 19, lines 36-51].
Joshi et al. (US-20130036381-A1) discloses SQL [para 0036], and a page of search results [para 0045].
Maller (US-20110033050-A1) discloses SQL [para 0152], and a page to search business data [para 0094].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237. The examiner can normally be reached M-F, 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kieu Vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW CHUNG/Examiner, Art Unit 2173                                                                                                                                                                                                        

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173